UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7733



FRANCIS J. GREEN, JR.,
                                            Plaintiff - Appellant,

          versus


MR. DEAN; MR. BAKER; MS. O'NEILL; MS. COOPER;
EARL BESHEARS, Warden; LIEUTENANT PICKETT;
LIEUTENANT WARD,
                                          Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3262-S)


Submitted:   June 12, 1997                 Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Francis J. Green, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(A) (West 1994 & Supp. 1997).* We have reviewed
the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Green v. Dean, No. CA-96-3262-S

(D. Md. Oct. 22, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




    *
      Although the district court's order cites to § 1915(e), the
authority for the district court's dismissal is found at § 1915(A).

                                2